 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDFun Striders, Inc. and Miscellaneous Warehouse-men, Drivers & Helpers Local 986, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America. Case 31-CA-9211March 6, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on July 19, 1979, by Miscel-laneous Warehousemen, Drivers & Helpers Local986, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,herein called the Union, and duly served on FunStriders, Inc., herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 31, issued acomplaint on August 23, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 23,1979, following a Board election in Case 31-RC-4266 the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about June 4, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On August 30, 1979,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint and asserting certain affirmative de-fenses.2On December 5, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December21, 1979, the Board issued an order transferring theOfficial notice is taken of the record in the representation proceed-ing, Case 31-RC-4266, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Elecrrosysrems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va., 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.2 Respondent's affirmative defenses consisted of a restatement of its ob-jections to the election.248 NLRB No. 36proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response in opposition thereto,and the General Counsel filed an answer to Re-spondent's response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that it refused the Union's request to bar-gain, but contends that it had no duty to bargainsince the Union has at no time represented an un-coerced majority of employees. Respondent alsosubmits in its response that newly discovered evi-dence warrants a denial of the General Counsel'sMotion for Summary Judgment. Counsel for theGeneral Counsel contends that Respondent seeks torelitigate issues previously considered in the under-lying representation proceeding.Our review of the record herein, including therecord in Case 31-RC-4266, discloses that after ahearing, the Regional Director for Region 31issued his Decision and Direction of Election onOctober 13, 1978. On December 8, 1978, a secret-ballot election was conducted, in which the tallywas 635 for, and 471 against, the Union. Therewere 23 void ballots and 82 nondeterminative chal-lenges. On December 15, 1978, Respondent filedtimely objections to conduct affecting the results ofthe election, alleging in substance that the Unionand its agents made misrepresentations and inflam-matory statements, improperly injected racial over-tones into the election, and created a fearful atmo-sphere by provoking acts of violence. After an in-vestigation, the Regional Director issued a supple-mental decision and certification of representative,in which he overruled Respondent's objections intheir entirety and certified the Union as the exclu-sive representative of the employees in the appro-priate unit. Subsequently, Respondent filed a timelyrequest for review, which was denied by the Boardon May 23, 1979. Respondent then filed a requestfor reconsideration of the denial of the request forreview, contending that new evidence establishedan agency relationship between the Union and an-other organization which allegedly engaged in con-duct affecting the results of the election. On July 3,1979, the Board denied the request for reconsider-ation as lacking in merit. FUN STRIDERS, INC.183It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,4nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a California corporation engagedin the manufacture of shoes and handbags. Duringthe 12 months preceding the filing of the petition,Respondent sold goods valued in excess of $50,000directly to customers located outside the State ofCalifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDMiscellaneous Warehousemen, Drivers & Help-ers Local 986, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.:1 See Pimburgh Poli Gloar Co .\ 1R.B.. 313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs 102 67() and 102.69(c)4 Respondent asserts that an agenc relalionship helmseen the Unionand another organization is established hby new cs idence hich emergedin an unfair labor practice hearing oin May 8 through 10, 1979. im Case31-CA- 836 Howucer, this is the same eidence that uas suhmilled insupport of the request for reconsideratlion. rhich he Board denied otJuly 3, 1979II1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees,shipping and receiving employees, warehouse-men, and truckdrivers employed by Respon-dent at its Redwood, Slausen, and Fault Linelocations; excluding all office clerical employ-ees, guards, professional employees and super-visors as defined in the Act, as amended.2. The certificationOn December 8, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 31, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of the employees in said unit on March 23,1979, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 4, 1979, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about June 4, 1979, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 4, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,FUN STRIDERS. INC 183 184DECISIONS OF NATIONAL. LABOR RELATIONS BOARDintimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Fun Striders, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Miscellaneous Warehousemen, Drivers &Helpers Local 986, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees,shipping and receiving employees, warehousemen,and truckdrivers employed by Respondent at itsRedwood, Slausen, and Fault Line locations; ex-cluding all office clerical employees, guards, pro-fessional employees and supervisors as defined inthe Act, as amended, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since March 23, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 4, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Fun Striders, Inc., Culver City, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Miscellaneous War-ehousemen, Drivers & Helpers Local 986, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen & Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employees,shipping and receiving employees, warehouse-men and truckdrivers employed by Respon-dent at its Redwood, Slausen, and Fault Linelocations; excluding all office clerical employ-ees, guards, professional employees and super-visors as defined in the Act, as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. FUN STRIDERS, INC.185(b) Post at its Redwood, Slausen, and Fault Linefacilities copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 31 after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of The National Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Miscellaneous Warehousemen, Drivers &Helpers Local 986, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen &Helpers of America, as the exclusive represen-tative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employ-ees, shipping and receiving employees, war-ehousemen, and truckdrivers employed byRespondent at its Redwood, Slausen, andFault Line locations; excluding all officeclerical employees, guards, professional em-ployees and supervisors as defined in theAct.FUN STRIDERS, INC.FUN STRIDERS, INC 185